Citation Nr: 1729989	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-23 075	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disability. 

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARINGS ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to February 1983.  He additionally had Air Force Reserve inactive duty for training and active duty for training service from January 1984 through July 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2001 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

Although the Veteran did not specifically file a notice of disagreement (NOD) with the October 2001 rating decision that denied his petition to reopen his previously denied claim of entitlement to service connection for a back injury, new and material evidence, consisting of a January 2002 letter from his treating neurosurgeon describing his claimed back disability and providing an opinion as to the etiology of the disability, was associated with the claims file prior to the expiration of that appeal period.  See 38 C.F.R. § 3.159(b) (2016).  As a result the October 2001 rating decision was precluded from becoming final and is properly on appeal.  Cf. Bond v. Shinseki, 659 F.3d 1362 (2011).

The Veteran testified at a hearing before the undersigned in August 2016.  He additionally testified at a hearing in June 1998 before a Veteran's Law Judge that is no longer employed by the Board.  He also testified at a hearing before an RO Decision Review Officer (DRO) in December 1996.  Hearing transcripts from the Veteran's hearings are of record.


FINDINGS OF FACT

1.  A February 1996 rating decision denied entitlement to service connection for a back injury, and the Veteran did not timely perfect an appeal to the decision and subsequently withdrew his appeal in September 2000.  

2.  Evidence received since the February 1996 rating decision is not duplicative or cumulative of evidence of record at that time, and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for a back disability.  

3.  The Veteran's current back disability is not the result of a disease or injury incurred in active service or incurred in the line of duty during a period of active duty for training (ACDUTRA), or the result of injury incurred in the line of duty during a period of inactive duty for training (INACDUTRA).


CONCLUSIONS OF LAW

1.  The February 1996 rating decision that denied entitlement to service connection for a back injury is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  Evidence received since the February 1996 rating decision is new and material; and the criteria for reopening the claim of entitlement to service connection for a back disability have all been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

3.  The criteria for entitlement to service connection for a back disability have not all been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of a letter sent to the Veteran in August 2001.  As the Board is reopening the Veteran's service connection claim, discussion of notification pertinent to the requirement of new and material evidence necessary to reopen the claim is not necessary.

VA also has a duty to assist a claimant with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of identified records to substantiate the claim.  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The Agency of Original Jurisdiction (AOJ) has obtained the Veteran's VA treatment records and identified private treatment records to the extent possible.  While the Veteran indicated that he had received treatment from the VA Medical Center (VAMC) in Oklahoma City since 1994, and that he had received treatment at the VAMC in Houston, Texas, prior to July 2001, March 2011 correspondence from the VAMC in Oklahoma City and September 2015 correspondence from the VAMC in Houston indicated that records pertaining to the requested dates did not exist.  Thus, VA has no duty to make further attempts to obtain these records.  See 38 C.F.R. § 3.159.  There is sufficient medical evidence of record to decide this appeal.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


II.  New and Material Evidence

Prior to the filing of the current claim to reopen the previously denied claim of entitlement to service connection for a back disability, a prior claim of entitlement to service connection for a back injury was denied by the AOJ in a February 1996 rating decision.  While the Veteran filed a timely notice of disagreement with the decision, he did not timely perfect his appeal after issuance of an October 1997 statement of the case (SOC).  After initially contesting the determination that he did not perfect his appeal in a timely manner, the Veteran subsequently withdrew his appeal in September 2000.  The February 1996 rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108.  The regulation that implements 38 U.S.C.A. § 5108 defines "new and material evidence" as evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of evidence previously of record, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence already of record and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is "new and material," the credibility of the evidence in question must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the February 1996 rating decision, evidence relevant to the back disability claim included the Veteran's service treatment records (STRs) and service personnel records (SPRs), a VA examination report dated in November 1995, a November 1995 VA opinion, statements from fellow service members regarding a fall suffered by the Veteran in August 1989, and private treatment records from various providers dated through February 1995.  The record additionally contains the Veteran's hearing testimony from the December 1996 DRO hearing and the June 1998 Board hearing conducted before the Veteran withdrew his claim in September 2000.

Relevant evidence obtained since the February 1996 rating decision includes VA treatment records dated through June 2007, reflecting ongoing complaints and treatment for low back pain; private treatment records from various providers dated through February 2012, revealing ongoing treatment for low back disability; a January 2002 letter from the Veteran's treating neurosurgeon indicating that the Veteran's low back disability that required surgery in 1989 likely represented an evolution of the degenerative processes expected with back injury in approximately 1974 or 1975; and the Veteran's August 2016 Board hearing testimony, wherein he maintained that current back disability was the result of his injury in service in 1974, and where he reported that he had had ongoing, periodic back pain since the injury.

This new evidence was not previously submitted, relates to unestablished facts necessary to substantiate this claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the service connection claim for a back disability.  See 38 C.F.R. § 3.156(a).  The February 1996 rating decision concluded that the Veteran's back disability existed prior to his period of service in question and determined that the etiology of the low back disability was the result of a 1988 c-spine injury.  The new evidence contains clear contentions that the current back disability is the result of a February 1974 in-service injury, thereby serving to abrogate the apparent deficiencies noted in the February 1996 rating decision.  Thus, the new evidence is new and material and the service connection claim for a back disability is reopened.



III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for certain chronic diseases, including arthritis, when such chronic disability is manifested to a degree of 10 percent or more within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112(a).  

The Veteran has current back disability.  He underwent lumbar laminectomy surgeries in October 1989 and in January 1990.  A February 2012 neurosurgery treatment report included MRI findings of postoperative changes with fusion from L3 to S1.  The Veteran also had had some decompression at L2-3, with stenosis present in the upper margin.  

Review of the Veteran's STRs reveals that in February 1974, he sought clinical treatment for back pain that had had an onset of one week before.  The impression was lumbosacral strain and he was prescribed Valium, physical therapy, and application of heat.  During a September 1980 separation examination, the Veteran reported a history of having recurrent back pain.  The examination report noted that he had recurring back pain from 1974 to 1979 as a result of a pulled back muscle while lifting weights in 1974, with no recurrence since December 1979.  

The Veteran apparently complained of back pain again, of six weeks duration, in May 1981.  On examination, tenderness was noted at the right iliac crest.  He had full range of motion with pain flexion and right bending.  The assessment was myospasm.  A subsequent separation examination conducted in January 1983 was devoid of any indication that the Veteran reported having back pain.  

The Veteran has reported that he initially suffered back injury in January 1974 as a result of moving dental units and that he asked doctors in the medical clinic what he could do to help his back.  He was reportedly given the suggestion to lift weights to strengthen his core.  He has reported that he sought treatment after subsequent injury that took place while he was lifting weights.  

The Veteran was later examined as part of his service as an Air Force Reservist in February 1986.  The report noted the Veteran's history of asthma, and leg pain, and a right foot injury, but did not contain any indication that he reported or was found to suffer from any back disability.  Additionally a September 1988 report indicated that the Veteran fracture his cervical spine, at C6-7 as a result of a fall in approximately January 1988.  He was reportedly quadriplegic for a time, however, his muscle control and sensation returned.  He underwent a C6-7 spinal fusion and received physical therapy and rehabilitation for the injury.  The report noted that the Veteran was insistent that his strength and coordination had returned to normal, although he was found to have residual upper and lower motor neuro deficits.  The plan was to consider a medical evaluation Board for service retention.  There is no indication, and the Veteran has not otherwise contended, that this injury was the result of or took place during any period of active service, or ACDUTRA or INACDUTRA.  

A June 1990 clinical note indicated that the Veteran had essentially recovered from the cervical spine injury after being out of service for one year.  He was later activated for a period of ACDUTRA in August 1989.  During this service, he twisted his knee, resulting in a hyperextension of the knee.  The record confirms that he later fell at home, reportedly as a result of the knee injury.  The fall reportedly resulted in a fracture of his spine at L4-5, with herniated disc at L5-S1.  The initial assessment was a muscle injury; however, the Veteran began having neurological deficits a few days after the fall.  

The record reveals that the following the August 1989 fall and injury, the Veteran's neurological deficits included bladder control issues and lower limb weakness.  He was referred to a neurosurgeon.  September 1989 x-rays showed that the upper margin of L1 appeared to be slightly compressed, while other vertebral bodies were normal in height.  Small spurs were present at L3-4, and that disc space at L5-S1was significantly narrowed and a vacuum disc was present, representing fairly advanced disc degeneration.  The Veteran subsequently underwent laminotomy and disc excision surgery in October 1989.  

The Veteran initially did well following surgery; however, he then reportedly began having increasing difficulty with his legs.  A repeat scan showed another herniated disc at the L4-5 level, and he again underwent laminotomy with excision of herniated disk at L4-5 in January 1990.  Since, the time of the Veteran's surgeries, he has continued to complain of ongoing back problems.  

In considering the etiology of the Veteran's present back disability, the Board notes that the record includes a VA opinion dated in November 1995.  The examiner providing the opinion noted the Veteran's contentions of suffering a back in January 1974 during service which he contended was aggravated during the August 1989 fall.  She additionally reviewed the instances of reports involving the back in his STRs, including the reported back pain from 1974 to 1979; although she noted that this was apparently by history since the 1974 incident was entered as a lumbosacral strain.  She also noted his cervical spine injury and resultant surgery for fracture at C6 and C7, leaving his with weakened upper and lower extremities.  She noted that per a June 1990 neurology clinical report, the Veteran had been doing well until August 1989, when he hyperextended his knee, and then later fell and injured his low back.  She noted that the subsequent back surgeries indicated much improvement in the Veteran, such that he was feeling well enough to reenlist.  

The examiner gave the opinion that the initial treatment for low back problems during service was not the culprit in the later back trouble.  Rather, she concluded that based on what little history from the Veteran's Air Force Base, it appeared that the low back injury in 1989 while on Reserve duty has caused much of the current back problem.  She also noted that that injury was precipitated by the residuals of the 1988 c-spine injury which occurred as a civilian.  

The Board finds the examiner's opinion to be of significant probative value.  The examiner reviewed the Veteran's treatment history, including during service and during Reserve duty, and noted his resulting back treatment, including surgeries, and his weakened lower extremities due to prior cervical spine injury that precipitated the fall that led to his current back disability.  She was fully familiar with the record and provided a well-reasoned and fully articulated opinion that the Veteran's current back problems were not the result of his initial back problems during service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

The record also contains an April 1998 letter from the surgeon that performed the Veteran's lumbar laminectomy surgeries, C. J. H., M.D.  Dr. H. noted that it was apparent at the time of surgery that the Veteran had preexisting injuries which produced foraminal stenosis.  This was produced by an overgrowth of the bone which documented the preexisting problems.  Dr. H., however, did not clearly indicate what preexisting injuries led to the foraminal stenosis; thus, his statements are of little probative value in establishing the etiology of current back disability.  This is so especially in light of the Veteran's cervical spine injury in January 1988.  

A January 2002 letter in support of the Veteran's claim was provided by a treating neurosurgeon, M. K. G., M.D.  In the letter, Dr. G noted the Veteran's treatment history and his apparent report of a "cracked L4-5 and L5-S1" in the 1970s.  She additionally noted the Veteran's cervical spine injury in 1988, and his complaints of lower back problems in 1989, requiring surgery later that year and in 1990.  She indicated that the Veteran's most recent low back difficulties involved the development of lumbar stenosis and that this problem was separate and unrelated to his neck fracture and likely represented evolution of the degenerative process expected with his original injury in 1974 or 1975.  Notably, Dr. G. did not provide clear reasons for her conclusion that recent back problems represented evolution of the Veteran's original injury in 1974 or 1975.  Rather, it appears that Dr. G. has based her opinion extensively on the Veteran's reports and not on the evidence of record, as she was unclear when the Veteran's in-service injury took place, and she reported his injury as consisting of a "cracked L4-5 and L5-S1." Additionally, to the extent that the Dr. G.'s opinion relies on the Veteran's prior injury consisting of a "cracked L4-5 and L5-S1," her opinion relies on an inaccurate factual premise, where the entirety of the medical evidence shows that the Veteran suffered a lumbosacral strain.  As such, Dr. G.'s letter is of minimal probative value.  See Nieves-Rodriguez, 22 Vet. App. at 301 (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).

Moreover, where multiple treatment reports of record refer to the Veteran's August 1989 injury as consisting of an aggravation of a previous back injury, these records are of minimal probative value as they do not appear to have any basis for concluding that the latter injury was a re-aggravation of a prior injury; but rather, the reports appear to rely on the Veteran's own statements.   

The Board notes that there are also conflicting statements with respect to whether the Veteran's back disabilities resulting in laminectomy surgeries were the result of the August 1989 fall and resulting injury in the line of duty determinations of record.  An initial line of duty determination concluded that because the Veteran had been cleared for duty in August 1989, there was no clear evidence that he had preexisting back injury.  Meanwhile, a unit commander discredited this determination and concluded that there was insufficient medical evidence to connect the Veteran's surgeries to the August 1989 incident.  The unit commander did not provide reasons for the opinion, or an alternative etiology for the disabilities requiring surgery.  Regardless, neither determination was made by a medical professional, competent to provide an etiology opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, neither statement is of any probative value for determining the etiology of the Veteran's present back disability.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  

In weighing the evidence in this appeal, the Board also notes that the evidence does not show that the Veteran continued to seek treatment for or that he continued to report having problems associated with his back after the February 1974 injury, assessed as a lumbosacral strain.  While he reported during the September 1980 separation examination that he had recurring back pain from 1974 to 1979 as a result of a pulled back muscle, he reported that he had had no recurrence thereafter for three months.  His January 1983 separation, at the time of his separation from active duty revealed no complaints of back pain or evidence of back problems at that time.  Meanwhile, the Veteran contended during his August 2016 Board hearing that his back pain after the February 1974 lumbosacral strain never full resolved.  He contended that he would report during service physicals that his back would periodically go out on him, but that when questioned whether he had had problems during the preceding six months, he would answer in the negative so as to limit any risk of not being found acceptable to continue his service.  

The Veteran's report are not consistent with the evidence of record, including the January 1983 separation examination where there was no report of recurring back pain or back problems, and yet many other prior medical issues, including the Veteran's history of a fractured leg and fractured wrist in 1968, and tonsillectomy in 1956, were all mentioned.  Additionally, the Veteran clearly reported during an August 1989 evaluation that he had an onset of back pain associated with his August 1989 fall.  He did not at that time report ongoing back pain prior to the injury.  Also, an October 2001 neurosurgery treatment report noted the Veteran's history of back pain beginning in the 1970s, with a flare up of back pain in 1990 which resolved with medical management; thus indicating that the Veteran had not had ongoing back pain since 1974.  Moreover, the June 1990 neurosurgery report indicated that the Veteran had been doing well, with regards to his spine, including following the 1988 cervical spine injury, prior to the August 1989 injury.  Accordingly, based on this evidence, the credibility of the Veteran's reports of having ongoing back pain since the February 1974 lumbosacral strain is called into question. 

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance noting that, as fact finder, the Board "is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements."  Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").  Here, the Veteran's statements of ongoing back pain since February 1974, unfortunately, are not consistent with the noted evidence of record, and the Board cannot accept them as credible.  

While the Veteran has otherwise asserted his belief that his claimed low back disability was the result of the in-service lumbosacral strain in February 1974, such an etiology opinion requires medical expertise as it is complex in nature and not capable of lay observation.  See Jandreau, 492 F.3d at 1377.  Where he lacks such expertise, his opinions are not probative.  

In summary, the medical evidence does not support a finding that the Veteran's current back disability is at least as likely as not the result of his February 1974 back injury during active duty.  As discussed, the medical evidence does not demonstrate such etiology.  Rather, the most probative evidence of record indicates that the Veteran's low back lumbosacral strain diagnosed in February 1974 had resolved prior to the injury sustained in August 1989.  Additionally, the most probative evidence shows that current low back disability, which ultimately required surgery in October 1989 and January 1990, was more likely the result of the Veteran's fall sustained during his period of ACDUTRA in August 1989.  

In reaching this determination, the Board notes that in addition to disabilities resulting from active duty service, service connection may also be established for a disability resulting from disease or injury incurred in or aggravated in the line of duty during a period of ACDUTRA service or for disability resulting from an injury incurred in or aggravated in the line of duty during a period of INACDUTRA service.  38 U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. §§ 3.6, 3.303, 3.304.  With respect to the Veteran's August 1989 injury that took place during a confirmed period of ACDUTRA, however, the record reveals that the Veteran returned to his home after duty hours, to visit his family.  The injury took place when he entered his home and lost his balance, falling and injuring his back.  

Although the investigating officer issued an initial line of duty determination in the Veteran's favor, and concluded that his August 1989 injury was in the line of duty, upon review by a unit commander, the findings of the investigating officer were disapproved.  In relevant part, the unit commander determined that the Veteran had materially deviated from his "authorized" travel route by traveling to his home on the date in question.  His orders indicated that he was not to commute to and from his place of duty.  Thus, the Veteran's injury was determined to not be in the line of duty.  

Given the foregoing, the Board cannot make a finding that the Veteran's August 1989 injury that resulted in his present back disability was incurred in the line of duty during his period of ACDUTRA.  Accordingly, service connection may not be granted for the disability.  See 38 C.F.R. § 3.6.

The Board also finds it prudent to note that although the record contains some indication that the Veteran's August 1989 fall may be the result of his knee giving way after suffering a hyperextended knee earlier in the day during the same period of ACDUTRA, this does not change the fact that the back injury happened outside the Veteran's approved duty station, thus not in the line of duty.  Moreover, while service connection may be granted on a secondary basis for additional disability that is proximately due to or the result of an established service-connected disability, service connection is not in effect for a knee disability.  See 38 C.F.R. § 3.310 (2016).  Thus, there is no basis for awarding service connection on a secondary basis to a knee disability.

Accordingly, the benefit-of-the-doubt doctrine does not apply and the Veteran's claim for a back disability must be denied. 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001).


	(CONTINUED ON NEXT PAGE)


ORDER

The claim of entitlement to service connection for a back disability is reopened.

Entitlement to service connection for a back disability is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


